     Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 1 of 41 PageID #:1085



                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

KIONTAE MACK,                           )
                                        )
               Plaintiff,               )   Case No.: 19 CV 4001
                                        )
v.                                      )   Chief Judge Rebecca R. Pallmeyer
                                        )
CITY OF CHICAGO; DETECTIVE              )   COMPLAINT FOR VIOLATION OF
W. DAVIS, STAR NO. 21157;               )   CIVIL RIGHTS
DETECTIVE PAUL MADERER,                 )
STAR NO. 21246; DETECTIVE               )
ROBERTS, STAR NO. 20764; SGT.           )   JURY DEMANDED
HOOVER, STAR NO. 2346; P.O              )
BARNES, STAR NO. 8426; P.O. RAY         )
STAR NO. 6817,                          )
           Defendants.                  )

                            SECOND AMENDED COMPLAINT

        Plaintiff, KIONTAE MACK, hereby complains against Defendants CITY OF

 CHICAGO,       DETECTIVE       W.   DAVIS,    DETECTIVE       PAUL     MADERER,

 DETECTIVE DAVID ROBERTS, SGT. HOOVER, P.O. BARNES, and P.O. RAY as

 follows:

                                  INTRODUCTION

 Kiontae Mack is yet another African-American male victim of the Chicago
  Police Department’s Code of Silence historically perpetuated by the City
 of Chicago and condoned by the Office of the Cook County State’s Attorney

       1.     In August 2012, the Chicago Police Department was under increasing

public scrutiny for its inability to tamp down on violence plaguing the city,
    Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 2 of 41 PageID #:1086




particularly on the South and West Sides of Chicago. Former Chicago Mayor Rahm

Emanuel had publicly complained that the police had gone “fetal” in their

investigations of violent crime, particularly crimes involving gun violence.

       2.     At the same time, former Chicago Mayor Rahm Emanuel was well

 aware that within the Chicago Police Department there was a “Code of Silence” that

 had been endorsed and encouraged by the Defendant CITY OF CHICAGO through

 policies, customs and practices promoted by Defendant CITY OF CHICAGO,

 including failing to supervise, monitor and discipline officers and/or supervisors

 when they routinely submitted police reports or gave testimony in criminal

 proceedings which contained false information; either by affirmative statements

 which officers knew to be false when given, or by omitting relevant information

 which rendered the reports and/or testimony false or materially misleading.

       3.     The Defendant CITY OF CHICAGO’s failure to properly supervise,

 monitor and discipline officers for submitting false reports and/or fabricating

 evidence during the course of ongoing criminal investigations emboldened police

 officers within the Chicago Police Department to engage in the routine practice of

 fabricating evidence, which included, but was not limited to, the practice of making

 false and/or materially misleading statements during the course of criminal

 investigations and subjected suspects to coercive and unduly suggestive

 investigatory techniques even if the end result could, and frequently did, lead to the

 knowing and intentional commencement of criminal charges against innocent




                                          -2-
    Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 3 of 41 PageID #:1087




 citizens who investigating officers and detectives knew to be innocent and had

 committed no crimes.

      4.      Within the Chicago Police Department, officers were emboldened to

engage in the routine practice of making false and/or materially misleading

statements during the course of criminal investigations because officers knew that

there was little, if any, risk of the officers being subjected to any form of

professional discipline, much less, criminal prosecution.

      5.      Historically, the disciplinary mechanism within the Chicago Police

Department has been a “paper tiger,” in the sense that while the Chicago Police

Department enacted general and special orders which, on paper, prohibit dishonest

conduct by its officers, the simple reality is that those general and special orders

were never meaningfully enforced by the chain of command of the Chicago Police

Department and its officers were well aware of this reality.

      6.      Indeed, current Chicago Police Superintendent Eddie Johnson has

publicly stated that after 27 years with the Chicago Police Department he had

never witnessed police misconduct.

      7.      The net result of non-existent enforcement of Chicago Police

Department general and special orders intended to curb police officer

misconduct has been for officers to routinely engage in misconduct including,

but not limited to, fabricating evidence; conducting coercive and/or unduly

suggestive interrogation techniques used to procure false confessions from

innocent persons, particularly from juveniles and/or persons with special needs

or low intellectual faculties; making false statements in police reports and other
                                          -3-
   Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 4 of 41 PageID #:1088



police department records which would then be used in criminal investigations

and to initiate criminal proceedings; and giving false and/or materially

misleading   testimony   in   criminal   proceedings,   which   included   hiding

exculpatory evidence.

      8.      Consequently, police officers within the Chicago Police Department,

including Defendants, knew that they could engage in such conduct with impunity

because there was never any serious risk of them being subjected to internal

discipline and/or criminal prosecution by the Office of the Cook County State’s

Attorney.

      9.      Elected in 2008, former Cook County State’s Attorney Anita Alvarez

was a career prosecutor who routinely ignored complaints about police misconduct,

particularly when voiced by members of the African-American community. During

her tenure as Cook County State’s Attorney, which included the time period

relevant to this Complaint, Alvarez and her supervisory staff often turned a blind

eye to instances where police officers made false statements in police reports or

while under oath in criminal proceedings.

      10.     While this practice by the Office of the Cook County State’s Attorney to

condone official misconduct by the Chicago Police Department was well known

within the practicing bar of the Cook County criminal courts, it was difficult to

conclusively prove until November 2015.

      11.     In November 2015, Cook County Associate Judge Franklin Valderrama

entered his ruling in the Freedom of Information Act litigation captioned Kalven v.

City of Chicago, ordering, over objection by the Office of the Corporation Counsel for

                                          -4-
   Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 5 of 41 PageID #:1089




the City of Chicago, the release of the now infamous bodycam footage capturing the

fatal police-involved shooting death of African-American teenager Laquan McDonald

at the hands of Caucasian former Chicago Police Officer Jason Van Dyke.

      12.   Prior to the disclosure of the Laquan McDonald shooting video, it was a

historic routine practice of Chicago police officers and detectives to create self-

serving narratives used to incriminate African-American citizens of crimes that they

did not commit or, alternatively, to exaggerate allegations of criminal conduct to

increase -- qualitatively and quantitatively -- charges brought against African-

American citizens, particularly young African-American males, such as Plaintiff

KIONTAE MACK.

      13.   Illustrative, but non-exhaustive, examples of this historic routine

practice include highly publicized accounts of false narratives and accounts advanced

by Defendant CITY OF CHICAGO to conceal the numerous instances of police

torture perpetrated by former Chicago Police Department Commander John Burge

against predominately African-American males; the wrongful convictions procured

through coercive measures employed by Chicago Police Department Detective

Reynaldo Guevarra against, again, predominately African-American males for

crimes that they did not commit; and the wrongful convictions procured through the

coercive measures employed by Chicago Police Officer Ronald Watts, including

framing innocent African-American males for crimes that they did not commit.

      14.     It was only after the court-ordered disclosure of the video footage

capturing Laquan McDonald’s murder by former Chicago Police Officer Jason Van


                                        -5-
    Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 6 of 41 PageID #:1090



Dyke, and the resulting public outcry, that former Cook County State’s Attorney

Anita Alvarez reluctantly initiated criminal charges against Jason Van Dyke, which

was then prosecuted by an outside independent special prosecutor from Kane

County.

      15.     The “Code of Silence” has been so prevalent within the Chicago Police

Department that its existence has been admitted by both former Chicago Mayor

Rahm Emanuel and current Chicago Mayor Lori E. Lightfoot.

      16.     Former Chicago Mayor Rahm Emanuel publicly stated “I am looking

for a new leader of the Chicago Police Department to address the problems at the

very heart of the policing profession. The problem is sometimes referred to as the

‘Thin Blue Line.’ The problem is other times referred to as the ‘Code of Silence.’ It is

this tendency to ignore; it is the tendency to deny; it is the tendency in some cases to

cover-up the bad actions of a colleague or colleagues. No officer should be allowed to

behave as if they are above the law just because they are responsible for upholding

the law. Permitting and protecting even the smallest acts of abuse by a tiny fraction

of our officers leads to a culture where extreme acts of abuse are more likely, just like

what happened to Laquan McDonald.”

      17.     Chicago Mayor Lori E. Lightfoot publicly stated that “the Code of

Silence exists in the Chicago Police Department (CPD) just as it does in virtually

every organization. The important point is that a code of silence among police




                                          -6-
   Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 7 of 41 PageID #:1091




 officers can result in deadly consequences. Reforming the CPD must start with

 eliminating a culture of lying. CPD can no longer tolerate police officers who

 intentionally lie in the discharge of their duties, either by commission or omission.”

      18.     Police Superintendent Eddie Johnson, the highest-ranking officer

within the Chicago Police Department ultimately responsible for holding police

officers accountable for misconduct has publicly contradicted himself, initially

denying the existence of a Code of Silence during the administration of former

Mayor Rahm Emanuel and then admitting its existence after Lori E. Lightfoot was

elected Mayor of the City of Chicago in 2019.

       19.    Plaintiff KIONTAE MACK is one of the many innocent citizens who

 was so victimized by the Code of Silence aptly described by former Chicago Mayor

 Rahm Emanuel and current Chicago Mayor Lori E. Lightfoot.

       20.    The 4900 south block of Drexel Boulevard in Chicago, Illinois, is a

 predominately African-American residential neighborhood and is the home of the

 national headquarters of Operation PUSH (People United to Save Humanity) Dr.

 King’s Workshop, located at 4955 South Drexel Boulevard; and Reavis Elementary

 Math and Science Special School, located at 834 E. 50th Street.

       21.    On August 25, 2012, Plaintiff KIONTAE MACK was a 17-year-old

 African-American male who was lawfully sitting on the steps outside of Operation

 PUSH.

       22.    At the time, Plaintiff KIONTAE MACK was a student matriculating

 into his junior year at Dunbar Vocational High School, twice previously being held



                                          -7-
    Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 8 of 41 PageID #:1092




 back due to a learning disability. Prior to August 2012, Plaintiff KIONTAE MACK

 had no prior criminal convictions or arrests. He had committed no crime and was

 not the subject of any active pending arrest warrant or criminal investigation. He

 simply was an African-American youth exercising his lawful right to be out in

 public.

      23.     Despite having committed no crime, Plaintiff KIONTAE MACK was

detained by the Chicago Police Department and, ultimately, falsely charged with

the August 25, 2012 murder of Stephin Williams. At all times relevant herein, the

Defendants knew Plaintiff KIONTAE MACK had never committed any crime.

      24.     On October 10, 2012, Defendants initiated criminal proceedings

against Plaintiff KIONTAE MACK in the case captioned People of the State of Illinois

v. Kiontae Mack, 12 CR 1794102 for one count of first-degree murder, one count of

second-degree murder, four counts of involuntary manslaughter, two counts of armed

robbery with a firearm, and two counts of vehicular invasion. Plaintiff KIONTAE

MACK was and is actually innocent of these charges. The Defendants knew that

Plaintiff KIONTAE MACK was innocent of all charges during the course of their

investigation when they initiated the criminal proceeding against him and during

the entirety of that criminal proceeding.

      25.     Plaintiff KIONTAE MACK was and is actually innocent of all of these

charges because on August 25, 2012 he was never in possession of a firearm, never

discharged a firearm, never threatened anyone with a firearm, and never attempted




                                            -8-
   Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 9 of 41 PageID #:1093




 to invade a vehicle, as alleged in the criminal proceeding unlawfully initiated

 against Plaintiff KIONTAE MACK.

      26.     The Defendants initiated the criminal proceeding based on fabricated

reports and misinformation supplied by the Defendants during the course of their

investigation of the August 25, 2012 shooting of Stephin Williams and during the

subsequent criminal proceeding in the Circuit Court of Cook County, which

ultimately resulted in a jury finding Plaintiff KIONTAE MACK not guilty of all

charges on June 16, 2017.

      27.     After the jury found Plaintiff KIONTAE MACK not guilty, he was

released from the custody of the Cook County Department of Corrections on or

about June 16, 2017. By the time of his release from custody, Plaintiff KIONTAE

MACK had been unlawfully detained as a result of the unlawfully commenced

criminal proceeding for approximately five (5) years for crimes that Plaintiff

KIONTAE MACK did not commit.

                            JURISDICTION AND VENUE

      28.     The jurisdiction of this Court is invoked pursuant to the Civil Rights

Act, 42 U.S.C. § 1983, 28 U.S.C. § 1331 and § 1343(a), the Constitution of the

United States.

      29.     Venue is proper in the Northern District of Illinois, Eastern Division,

under 28 U.S.C. §1391 because the acts and events giving rise to the complaint

occurred in the Northern District of Illinois, Eastern Division and because, upon

information and belief, the Defendants reside here.

                                      PARTIES
                                         -9-
   Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 10 of 41 PageID #:1094




       30.     Plaintiff KIONTAE MACK is a citizen of the United States and

resident of Chicago, Illinois. At the time of the events at issue, Plaintiff KIONTAE

MACK was residing in Chicago when Defendants unlawfully initiated a criminal

proceeding against him for the August 25, 2012 murder of Stephin Williams.

       31.     Defendant CITY OF CHICAGO is and was, at all times mentioned

herein, an Illinois municipal corporation organized and existing as such under the

laws of the State of Illinois.

       32.     Defendant DETECTIVE DAVID ROBERTS, Star Number 20764 is and

was, at all times herein mentioned, a citizen of the United States residing within the

jurisdiction of this Court. At all times herein mentioned, he was acting under color of

state law and within the scope of his employment for the CITY OF CHICAGO. He is

being sued in his individual capacity.

       33.     Defendant DETECTIVE PAUL MADERER, Star Number 21246, is

and was, at all times herein mentioned, a citizen of the United States residing

within the jurisdiction of this Court. At all times herein mentioned, DETECTIVE

PAUL MADERER was acting under color of state law and within the scope of his

employment for the CITY OF CHICAGO. DETECTIVE PAUL MADERER is being

sued in his individual capacity.

       34.     Defendant SGT. HOOVER, Star Number 2346, is and was, at all times

herein mentioned, a citizen of the United States residing within the jurisdiction of

this Court. At all times herein mentioned SGT. HOOVER was acting under color of




                                         - 10 -
   Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 11 of 41 PageID #:1095




 state law and within the scope of SGT. HOOVER’s employment for the CITY OF

 CHICAGO. SGT. HOOVER is being sued in SGT. HOOVER’s individual capacity.

      35.     Defendant DETECTIVE W. DAVIS, Star Number 21157, is and was, at

all times herein mentioned, a citizen of the United States residing within the

jurisdiction of this Court. At all times herein mentioned, DETECTIVE W. DAVIS

was acting under color of state law and within the scope of DETECTIVE W. DAVIS’

employment for the CITY OF CHICAGO. DETECTIVE W. DAVIS is being sued in

DETECTIVE W. DAVIS’ individual capacity.

      36.     Defendant P.O. BARNES, Star Number 8426, is and was, at all times

herein mentioned, a citizen of the United States residing within the jurisdiction of

this Court. At all times herein mentioned, P.O. BARNES was acting under color of

state law and within the scope of P.O. BARNES’ employment for the CITY OF

CHICAGO. P.O. BARNES is being sued in P.O. BARNES’ individual capacity.

      37.     Defendant P.O. RAY, Star Number 6817, is and was, at all times

herein mentioned, a citizen of the United States residing within the jurisdiction of

this Court. At all times herein mentioned, P.O. RAY was acting under color of state

law and within the scope of P.O. RAY’s employment for the CITY OF CHICAGO.

P.O. RAY is being sued in P.O. RAY’s individual capacity.

                       FACTS COMMON TO ALL CLAIMS

        The August 25, 2012 Shooting and Murder of Stephin Williams

      38.     On August 25, 2012, Stephin Williams was an Assistant Manager

employed at a Walgreens pharmacy in the Roseland neighborhood on the far South

Side of Chicago. He and his co-worker, Breonna Clausell, decided to grab dinner
                                         - 11 -
   Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 12 of 41 PageID #:1096



after work.

      39.     After purchasing meals, Williams drove Clausell to her residence in

the 4900 south block of Drexel Boulevard, parking his vehicle outside of Clausell’s

apartment building.

      40.     While parked outside of Clausell’s apartment building and eating their

meals in Williams’ car, two (2) men approached Williams’ car; one male approached

the driver’s side where Williams sat, and another approached Clausell who was

sitting in the passenger side.

      41.     The man who approached Williams brandished a handgun and

demanded that Williams open his car door and for Williams to give all of his

property to the gunman. The other man, who Clausell could not see, attempted to

grab Clausell’s purse.

      42.     After a brief exchange, Williams was shot, and the two men fled.

      43.     Defendants SGT. HOOVER, DETECTIVE ROBERTS, OFFICER

BARNES, DETECTIVE W. DAVIS, OFFICER RAY and DETECTIVE MADERER

responded to the scene of the crime.

      44.     Williams died several hours later at the hospital.

   Kiontae Mack was detained for lawfully running away from a late-night
                                 shooting

      45.     Plaintiff KIONTAE MACK had committed no crime and was lawfully

sitting on the front steps of the national headquarters of Operation Push at 4955 S.

Drexel Avenue.

      46.     On August 25, 2012, Plaintiff KIONTAE MACK had no outstanding


                                         - 12 -
   Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 13 of 41 PageID #:1097



warrants for his arrest.

      47.     On August 25, 2012, Plaintiff KIONTAE MACK was not in the

possession of any unlawful weapons.

      48.     On August 25, 2012, Plaintiff KIONTAE MACK was not in the

possession of any chemical substances.

      49.     On August 25, 2012, as Williams was being shot, Plaintiff KIONTAE

MACK was across the street standing in front of Operation PUSH with a group of

several other African-American youths.

      50.     Upon hearing the gunshots, Plaintiff KIONTAE MACK and the youths

scattered.

      51.     Several minutes later, University of Chicago Police Officers observed

Plaintiff KIONTAE MACK, detained him, and brought him back to shooting scene,

placing him in the custody of the Defendants, including but not limited to,

Defendants SGT. HOOVER, DETECTIVE ROBERTS, OFFICER BARNES,

DETECTIVE W. DAVIS, OFFICER RAY and DETECTIVE MADERER.

      52.     When Plaintiff KIONTAE MACK was taken back to the shooting

scene, SGT. HOOVER conducted a “show up” by having Breonna Clausell look at

him in order to determine whether Plaintiff KIONTAE MACK was the person who

shot Stephin Williams. Upon information and belief, Defendants DETECTIVE

DAVID ROBERTS and DETECTIVE PAUL MADERER assisted SGT. HOOVER in

conducting the show up, which was conducted in the presence of the University of

Chicago policer officers who initially detained and brought Plaintiff KIONTAE

MACK to the shooting scene.
                                         - 13 -
   Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 14 of 41 PageID #:1098



      53.     On August 25, 2012, Breonna Clausell did not identify Plaintiff

KIONTAE MACK as the person who she witnessed shoot Stephin Williams.

      54.     To the contrary, on August 25, 2012 Breonna Clausell identified

Michael Tucker as the person who she witnessed approach and shoot Stephin

Williams and was unable to identify the other individual who approached the

vehicle with Tucker.

      55.     The fact that Breonna Clausell had failed to identify Plaintiff

KIONTAE MACK during the “show up” was contemporaneously documented by the

University of Chicago Police Department.

      56.     At no time in the University of Chicago incident report is Plaintiff

KIONTAE MACK noted to have been the person who Breonna Clausell identified as

the person who shot Stephin Williams earlier that day, or as being otherwise

involved in the Stephin Williams shooting.

      57.     The Chicago Police Department original case incident report authored

by Defendant P.O. Barnes states that Breonna Clausell could not positively identify

Plaintiff KIONTAE MACK. However, in a later arrest report authored by Defendant

P.O. Barnes, he contradicts his prior report and falsely states that Breonna Clausell

“tentatively identified” Plaintiff Kiontae Mack.

      58.     Defendants DETECTIVE DAVID ROBERTS, DETECTIVE PAUL

MADERER, DETECTIVE W. DAVIS, OFFICER RAY, OFFICER BARNES, and SGT.

HOOVER knew that Breonna Clausell failed to identify Plaintiff KIONTAE MACK

at the “show up.”

      59.     Despite the knowledge that Breonna Clausell failed to identify
                                          - 14 -
   Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 15 of 41 PageID #:1099



Plaintiff    KIONTAE      MACK,      Defendants       DETECTIVE        DAVID      ROBERTS,

DETECTIVE PAUL MADERER, DETECTIVE W. DAVIS, OFFICER RAY, OFFICER

BARNES, and SGT. HOOVER caused Plaintiff to be subjected to a legal process, criminal

prosecution, pretrial detention and a deprivation of his liberty without probable cause.

       60.     Defendants DETECTIVE DAVID ROBERTS, DETECTIVE PAUL

MADERER, OFFICER RAY, DETECTIVE W. DAVIS, OFFICER BARNES, and

SGT. HOOVER fabricated evidence and falsified police reports including but not

limited to falsely claiming that Breonna Clausell identified Plaintiff KIONTAE

MACK on the night of the incident.

       61.     Defendants DETECTIVE DAVID ROBERTS, DETECTIVE W. DAVIS,

and SGT. HOOVER fabricated evidence in their testimony at Plaintiff KIONTAE

MACK’s criminal proceedings.

         The unduly suggestive and coercive interrogation of Kiontae Mack
        by Detectives Roberts and Maderer to fabricate a false implication of
                               guilt by Kiontae Mack

       62.     After the show-up on scene, Plaintiff Kiontae Mack was transported

from the shooting scene to Area Central Chicago Police Headquarters located at 51st

& Wentworth.

       63.     Upon his arrival at the police station, Plaintiff KIONTAE MACK was

placed in a holding cell and required to strip down to his underwear after Chicago

Police evidence technicians confiscated his other clothing to conduct analysis for

GSR, gun-shot residue. Upon information and belief, subsequent results revealed

that Plaintiff KIONTAE MACK’s clothing tested negative for the presence of gun-

shot residue, making it impossible for him to have shot Stephin Williams that night.

                                             - 15 -
   Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 16 of 41 PageID #:1100



       64.    After confiscating Plaintiff KIONTAE MACK’s clothing, he was given a

 paper smock and forced to remain in a cold holding cell which, upon information

 and belief, had a room temperature of approximately 50 degrees Fahrenheit.

       65.    For an extensive period of time, which exceeded a minimum of 10-14

 hours, Plaintiff KIONTAE MACK was left in the cold holding cell wearing the

 smock, during which time Defendants DETECTIVE DAVID ROBERTS and

 DETECTIVE PAUL MADERER subjected Plaintiff KIONTAE MACK to highly

 suggestive and coercive interrogation techniques given the age and mental

 development of Plaintiff KIONTAE MACK.

      66.     During the course of their investigation and prior to interrogating

Plaintiff KIONTAE MACK, Defendants DETECTIVE DAVID ROBERTS and

DETECTIVE PAUL MADERER knew that Breonna Clausell had identified Michael

Tucker as the shooter, but had not identified Plaintiff KIONTAE MACK as even

being present at the shooting.

      67.     During the course of their investigation and during, as least, portions

of their interrogation of KIONTAE MACK, Defendants DETECTIVE DAVID

ROBERTS and DETECTIVE PAUL MADERER knew that Michael Tucker had

admitted that he had, in fact, shot Stephin Williams but that Tucker never identified

Plaintiff KIONTAE MACK as aiding Michael Tucker and/or being present when

Michael Tucker shot Stephin Williams.

       68.    During the course of their investigation, Defendants DETECTIVE DAVID

 ROBERTS, DETECTIVE PAUL MADERER, DETECTIVE W. DAVIS, OFFICER RAY,

 OFFICER BARNES, and SGT. HOOVER knew that there was no physical evidence

                                        - 16 -
   Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 17 of 41 PageID #:1101



 connecting Plaintiff KIONTAE MACK with the shooting death of Stephin Williams.

      69.     During the course of their investigation, Defendants DETECTIVE

DAVID ROBERTS, DETECTIVE PAUL MADERER, DETECTIVE W. DAVIS,

OFFICER RAY, OFFICER BARNES, and SGT. HOOVER made no attempts to

conduct a canvass of the 5900 south block of Drexel Boulevard to determine the

existence of any other occurrence witnesses of the fatal shooting death of Stephin

Williams.

      70.     During the course of their investigation, where Defendants

DETECTIVE DAVID ROBERTS and DETECTIVE PAUL MADERER were aware,

based on their extensive personal interaction with Plaintiff KIONTAE MACK that

based on his affect, tone and overall demeanor, he was demonstrably cognitively

“slow” and therefore exceptionally susceptible to manipulation and suggestion.

       71.    In the absence of any eyewitness account or physical evidence

 connecting Plaintiff KIONTAE MACK to the shooting death of Stephin Williams,

 DETECTIVE DAVID ROBERTS and DETECTIVE PAUL MADERER subjected

 Plaintiff KIONTAE MACK to coercive and suggestive interrogation tactics to exploit

 his young age, physical vulnerabilities (i.e., sitting almost naked in a near-freezing

 detention cell) and his visibly “slow” cognitive abilities in order to procure a false

 confession from Plaintiff KIONTAE MACK which would fit the Defendants’

 preferred narrative that Plaintiff KIONTAE MACK was standing next to Breonna

 Clausell when Michael Tucker shot Stephin Williams.

      72.     During the course of their interrogation, Plaintiff KIONTAE MACK

truthfully told Defendants DETECTIVE DAVID ROBERTS and DETECTIVE PAUL

                                         - 17 -
   Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 18 of 41 PageID #:1102



MADERER that he had witnessed Michael Tucker walk across the street and commit

the shooting.

        73.     Visibly dissatisfied with Plaintiff KIONTAE MACK’S truthful

 statement about Michael Tucker’s actions, DETECTIVE DAVID ROBERTS and

 DETECTIVE PAUL MADERER immediately began to use profanity-laced language

 to intimidate Plaintiff KIONTAE MACK, threatening him with “fifty fucking years

 in prison” no matter what Plaintiff KIONTAE MACK did or said to the detectives.

       74.      Defendants DETECTIVE DAVID ROBERTS and DETECTIVE PAUL

MADERER used coercive and profanity-laced language to intimidate Plaintiff

KIONTAE MACK, falsely stating that if Plaintiff KIONTATE MACK continued to

truthfully say that he was simply across the street sitting on the steps of Operation

Push while Michael Tucker shot Stephin Williams, then he would be sent to prison

for fifty years and come out “an old man.”

       75.      When Plaintiff KIONTAE MACK offered to take a polygraph test to

prove his innocence, Defendant DETECTIVE ROBERTS and DETECTIVE PAUL

MADERER said words to the effect “lie detector tests don’t matter . . . you’re going

to go to fucking prison for fifty years!”

        76.     Scared after the coercive and threatening manner and language

 employed by the DETECTIVE ROBERTS and DETECTIVE PAUL MADERER,

 Plaintiff KIONTAE MACK began making demonstrably inaccurate and equivocal




                                            - 18 -
   Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 19 of 41 PageID #:1103




 statements about the shooting directly in response to their suggestive questioning

 techniques, clearly trying to appease the detectives and tell them what they wanted

 to hear, even if the answers were obviously incorrect, including how there were

 “three females in the car.”

       77.    After subjecting Plaintiff KIONTAE MACK to several hours of

 exhaustive isolation in a cold and uncomfortable detention cell wearing nothing but

 a smock and his underwear and then subjecting him to a bevy of coercive and

 suggestive   questioning,     DETECTIVE     ROBERTS    and   DETECTIVE      PAUL

 MADERER, Plaintiff KIONTAE MACK was then questioned by an Assistant Cook

 County State’s Attorney who asked a series of leading questions intended to

 inculpate Plaintiff KIONTAE MACK by admitting that he was standing next to the

 car when Michael Tucker shot Stephin Williams.

      78.      Defendants DETECTIVE DAVID ROBERTS, DETECTIVE PAUL

MADERER, DETECTIVE W. DAVIS, OFFICER RAY, OFFICER BARNES, and

SGT. HOOVER knew that Plaintiff KIONTAE MACK had not shot Stephin

Williams nor assisted Michael Tucker in his shooting of Stephin Williams.

      79.     Specifically, during the course of the investigation, Defendants

DETECTIVE        DAVID         ROBERTS,    DETECTIVE      PAUL      MADERER,

DETECTIVE W. DAVIS, OFFICER RAY, OFFICER BARNES, and SGT.

HOOVER knew that Breonna Clausell could only identify Michael Tucker as the

shooter.

      80.     During the course of the investigation, the Defendants DETECTIVE

DAVID ROBERTS, DETECTIVE PAUL MADERER, DETECTIVE W. DAVIS,
                                          - 19 -
   Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 20 of 41 PageID #:1104



OFFICER RAY, OFFICER BARNES, and SGT. HOOVER knew that no gunshot

residue was ever found to be present on the clothing of Plaintiff KIONTAE MACK.

      81.     During the course of the investigation, the Defendants DETECTIVE

DAVID ROBERTS, DETECTIVE PAUL MADERER,                  DETECTIVE W. DAVIS,

OFFICER RAY, OFFICER BARNES, and SGT. HOOVER knew that no

fingerprints belonging to Plaintiff KIONTAE MACK was ever found to be present

on any portion of Stephin Williams’ car.

      82.     During the course of the investigation, no murder weapon was ever

connected to Plaintiff KIONTAE MACK.

      83.     During the course of the investigation, no other witnesses to the

shooting identified Plaintiff KIONTAE MACK as being a participant in the robbery

and/or fatal shooting death of Stephin Williams.

      84.     During the course of the investigation, Michael Tucker did not

implicate Plaintiff KIONTAE MACK as aiding Michael Tucker in his robbery and/or

shooting of Stephin Williams.

      85.     The only “evidence” relied upon by the Chicago Police Department to

initiate criminal proceedings against Plaintiff KIONTAE MACK were the

statements obtained during the course of the suggestive and coercive interrogation

conducted by the police detectives on or about August 25, 2012.

      86.     During the course of the investigation, Defendants DETECTIVE

DAVID ROBERTS, DETECTIVE PAUL MADERER, DETECTIVE W. DAVIS,

OFFICER BARNES, and SGT. HOOVER fabricated false and misleading police

reports concerning the investigation, including multiples report that falsely
                                           - 20 -
   Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 21 of 41 PageID #:1105



indicated that Breonna Clausell positively identified Plaintiff KIONTAE MACK

when, in fact, she never made a positive identification of him.

      87.     On October 10, 2012, Defendants initiated criminal proceedings

against Plaintiff KIONTAE MACK in the case captioned People of the State of

Illinois v. Kiontae Mack, 12 CR 1794102 for one count of first-degree murder, one

 count of second-degree murder, four counts of involuntary manslaughter, two counts

 of armed robbery with a firearm, and two counts of vehicular invasion. Plaintiff

 KIONTAE MACK was and is actually innocent of these charges. The Defendants

 DETECTIVE DAVID ROBERTS, DETECTIVE PAUL MADERER, DETECTIVE W.

 DAVIS, OFFICER RAY, OFFICER BARNES, and SGT. HOOVER knew that

 Plaintiff KIONTAE MACK was innocent of all charges during the course of their

 investigation, when they initiated the criminal proceeding against him, and during

 the entirety of that criminal proceeding.

      88.    Plaintiff KIONTAE MACK was and is actually innocent of all of these

charges because on August 25, 2012 he was never in possession of a firearm, never

discharged a firearm, never threatened anyone with a firearm, and never attempted

to invade a vehicle, as alleged in the criminal proceeding unlawfully initiated against

Plaintiff KIONTAE MACK.

      89.    The Defendants DETECTIVE DAVID ROBERTS, DETECTIVE PAUL

MADERER,      DETECTIVE W. DAVIS, OFFICER RAY, OFFICER BARNES, and

SGT. HOOVER initiated the criminal proceeding based on fabricated reports and

misinformation supplied by the Defendants during the course of their investigation of

the August 25, 2012 shooting of Stephin Williams and during the subsequent
                                             - 21 -
   Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 22 of 41 PageID #:1106



criminal proceeding in the Circuit Court of Cook County, which ultimately resulted

in a jury finding Plaintiff KIONTAE MACK not guilty of all charges on June 16,

2017.

        90.   After the jury found Plaintiff KIONTAE MACK not guilty, he was

released from the custody of the Cook County Department of Corrections on or about

June 16, 2017. By the time of his release from custody, Plaintiff KIONTAE MACK

had been unlawfully detained as a result of the unlawfully commenced criminal

proceeding for approximately five (5) years for crimes that Plaintiff KIONTAE

MACK did not commit.

                                       COUNT I
                  42 U.S.C. § 1983 – Illegal Pretrial Detention (Manuel)

          Against Defendants W. Davis, Paul Maderer, David Roberts,
                    Sgt. Hoover, P.O. Barnes, and P.O. Ray

        91.    Each of the foregoing paragraphs are incorporated as if restated fully

herein.

        92.    In the manner described above, Defendants seized and unlawfully

detained Plaintiff KIONTAE MACK without probable cause or any lawful

justification, in violation of the Fourth Amendment to the U.S. Constitution.

        93.    The misconduct described in this Count was objectively unreasonable

and was undertaken intentionally with malice, willfulness, and reckless

indifference to Plaintiff KIONTAE MACK’s constitutional rights.

        94.    Plaintiff KIONTAE MACK’S detention of approximately five (5) years

was due to the Defendants DETECTIVE DAVID ROBERTS, DETECTIVE PAUL

MADERER, DETECTIVE W. DAVIS, OFFICER RAY, OFFICER BARNES, and
                                          - 22 -
   Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 23 of 41 PageID #:1107



SGT. HOOVER’s fabricated evidence in their police reports, criminal complaints

and/or testimony rendered during the underlying criminal proceeding in the matter

captioned People of the State of Illinois v. Kiontae Mack, 12 CR 17941.

      95.      As a result of this misconduct, Plaintiff KIONTAE MACK was injured,

including a loss of liberty, physical and emotional damages, legal fees, trauma,

mental distress and emotional damages.

WHEREFORE, Plaintiff KIONTAE MACK demands judgment against Defendants

W. Davis, Paul Maderer, David Roberts, Sgt. Hoover, P.O. Barnes, P.O. Ray, for

compensatory damages, punitive damages, costs, reasonable attorneys’ fees and such

other and additional relief that this Court deems equitable and just.

                                         COUNT II

           42 U.S.C. §1983 – Violation of Due Process (Fourteenth Amendment)

Against Defendants W. Davis, Paul Maderer, David Roberts, Sgt. Hoover,
                      P.O. Barnes, and P.O. Ray.

       96.     Each of the foregoing paragraphs are incorporated as if restated fully

 herein.

       97.     As described more fully above, all of the Defendants, acting

 individually, jointly, and/or in conspiracy, deprived Plaintiff KIONTAE MACK of

 his constitutional right to due process and fair trial.

       98.     In the manner described more fully above, the Defendants fabricated

 false inculpatory statements Plaintiff KIONTAE MACK and from others,

 deliberately withheld and suppressed exculpatory evidence from the prosecutors

 and defense counsel, and fabricated false reports and other evidence, thereby


                                           - 23 -
   Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 24 of 41 PageID #:1108



 causing the wrongful prosecution of Plaintiff KIONTAE MACK. Absent this

 misconduct, the criminal prosecution could not and would not have been pursued.

      99.     The Defendants misconduct directly resulted in the unjust criminal

prosecution and continuing wrongful incarceration of Plaintiff KIONTAE MACK

while he awaited trial in the Circuit Court of Cook County, thereby denying him his

constitutional right to a fair trial, in violation of the Due Process Clause of the

Fourteenth Amendment to the United States Constitution.

      100.    As a result of this violation of his constitutional right to a fair trial,

Plaintiff KIONTAE MACK suffered injuries, including but not limited to the loss of

his liberty, physical harm, severe emotional distress and anguish.

      101.    The misconduct described in this count was objectively unreasonable

and undertaken intentionally, with malice and willful indifference to Plaintiff’s

clearly established constitutional rights.

          WHEREFORE, Plaintiff KIONTAE MACK demands judgment against

 Defendants W. Davis, Paul Maderer, David Roberts, Sgt. Hoover, P.O. Barnes, P.O.

 Ray, for compensatory damages, punitive damages, costs, reasonable attorneys’ fees

 and such other and additional relief that this Court deems equitable and just.

                                             COUNT III

                 42 U.S.C. §1983 – Coerced and Inculpatory Statements
                          (Fifth and Fourteenth Amendments)

                 Against Defendants Paul Maderer and David Roberts

      102.    Each of the foregoing paragraphs are incorporated as if restated fully

herein.


                                             - 24 -
   Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 25 of 41 PageID #:1109



      103.    In the manner described more fully above, the Defendants, including

Detectives Paul Maderer and David Roberts, individually, jointly and in conspiracy

with one another, as well as under color of law and within the scope of their

employment with the City of Chicago, conducted an unconstitutional interrogation

of Plaintiff KIONTAE MACK, and coerced him into making involuntary statements

implicating himself as an accessory to the August 25, 2012 murder of Stephin

Williams outside the national headquarters of Operation PUSH, in violation of

Plaintiff KIONTAE MACK’s rights secured by the Fifth and Fourteenth

Amendments.

      104.    The false and involuntary inculpatory statements Defendants Maderer

and Roberts obtained from Plaintiff KIONTAE MACK were used against Plaintiff

KIONTAE MACK’s detriment in his criminal case. The false and involuntary

inculpatory statements were the only reason that Plaintiff KIONTAE MACK was

prosecuted for in the murder of Stephin Williams.

      105.    The misconduct described in this count was objectively unreasonable

and was taken intentionally, with malice, with reckless indifference to the rights of

Plaintiff KIONTAE MACK, and in total disregard of the truth and Plaintiff

KIONTAE MACK’s innocence.

      106.    As a result of this violation of his constitutional rights to a fair trial,

Plaintiff KIONTAE MACK suffered injuries, including but not limited to the loss of

his liberty, physical harm, severe emotional distress and anguish.

       WHEREFORE, Plaintiff KIONTAE MACK demands judgment against

 Defendants Paul Maderer and David Roberts, for compensatory damages, punitive

                                          - 25 -
   Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 26 of 41 PageID #:1110



 damages, costs, reasonable attorneys’ fees and such other and additional relief that

 this Court deems equitable and just.

                                   COUNT IV
        42 U.S.C. § 1983 – Conspiracy to Deprive of Constitutional Rights

              Against Defendants W. Davis, Paul Maderer, David Roberts,
                        Sgt. Hoover, P.O. Barnes, and P.O. Ray

       107.   Each of the Defendants, acting in concert with other co-conspirators,

known and unknown, reached an agreement among themselves to deprive

Plaintiff KIONTAE MACK of his constitutional rights.

       108.       In so doing, these co-conspirators, Defendants SGT. HOOVER,

DETECTIVE ROBERTS, OFFICER BARNES, DETECTIVE W. DAVIS, SGT.

WILLIAMS, OFFICER RAY and DETECTIVE MADERER conspired to accomplish

an unlawful purpose (the unlawful pre-trial detention of Plaintiff KIONTAE MACK

in violation of the Fourth Amendment) by unlawful means(including, falsification of

police reports, criminal complaint and giving fabricated testimony during criminal

proceedings).

       109.       In furtherance of their conspiracy, each of these co-conspirators

Defendants SGT. HOOVER, DETECTIVE ROBERTS, OFFICER BARNES,

DETECTIVE W. DAVIS, SGT. WILLIAMS, OFFICER RAY and DETECTIVE

MADERER committed overt acts and were otherwise willful participants in

joint activity.

       110.       The misconduct described in this Count was objectively unreasonable

and was undertaken intentionally with malice, willfulness, and reckless

indifference to Plaintiff KIONTAE MACK’s constitutional rights.
                                             - 26 -
   Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 27 of 41 PageID #:1111



      111.    As a result of Defendants’ misconduct described in this Count, Plaintiff

KIONTAE MACK was injured, including a loss of liberty due to his unlawful five-

year pre-trial detention, physical and emotional damages, legal fees, trauma, mental

distress and emotional damages.

WHEREFORE, Plaintiff KIONTAE MACK demands judgment against Defendants

W. Davis, Paul Maderer, David Roberts, Sgt. Hoover, P.O. Barnes, P.O. Ray for

compensatory damages, punitive damages, costs, reasonable attorneys’ fees and such

other and additional relief that this Court deems equitable and just.

                                     COUNT V
                      42 U.S.C. § 1983 – Failure to Intervene

             Against Defendants W. Davis, Paul Maderer, David Roberts,
                        Sgt. Hoover, P.O. Barnes, and P.O. Ray.

      112.    Each of the foregoing paragraphs are incorporated as if restated fully

herein.

      113.    During the constitutional violations described herein, Defendants

SGT. HOOVER, DETECTIVE ROBERTS, OFFICER BARNES, DETECTIVE W.

DAVIS, OFFICER RAY and DETECTIVE MADERER stood by without

intervening to prevent the violation of Plaintiff KIONTAE MACK’s constitutional

rights, even though they had the opportunity to do so.

      114.    Defendants SGT. HOOVER, DETECTIVE ROBERTS, OFFICER

BARNES, DETECTIVE W. DAVIS, OFFICER RAY and DETECTIVE MADERER

each refused to intervene and report or disclose exculpatory information learned

during the course of the underlying criminal investigation in furtherance of the

“Code of Silence” within the Chicago Police Department which the Defendant CITY
                                         - 27 -
   Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 28 of 41 PageID #:1112



OF CHICAGO endorses and encourages through policies, customs and practices

promoted by Defendant CITY OF CHICAGO.

      115.    The misconduct described in this Count was objectively unreasonable

and was undertaken intentionally with malice, willfulness, and reckless

indifference to Plaintiff KIONTAE MACK’s constitutional rights.

      116.    As a result of Defendants’ misconduct described in this Count, Plaintiff

KIONTAE MACK was injured, including a loss of liberty due to his unlawful five-

year pre-trial detention, physical and emotional damages, legal fees, trauma, mental

distress and emotional damages.

WHEREFORE, Plaintiff KIONTAE MACK demands judgment against Defendants

W. Davis, Paul Maderer, David Roberts, Sgt. Hoover, P.O. Barnes, P.O. Ray for

compensatory damages, punitive damages, costs, reasonable attorneys’ fees and such

other and additional relief that this Court deems equitable and just.

                                    COUNT VI
                              42 U.S.C. §1983 - Monell

                        Against Defendant City of Chicago

      117.    Each of the foregoing paragraphs are incorporated as if restated fully

herein.

      118.    At all times relevant to the events described in this Complaint, and for

a period of time prior to and subsequent thereto, the City of Chicago failed to

promulgate proper or adequate rules, regulations, policies and procedures

regarding: (a) the arrest, detention and interrogation of individuals, including

witnesses, by the Chicago Police Department; (b) the arrest, detention and


                                         - 28 -
   Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 29 of 41 PageID #:1113



interrogation of juveniles; and (c) the arrest, detention and interrogation of persons

with mental disabilities.

      119.    In addition, the City of Chicago failed to promulgate proper and

adequate rules, regulations, policies and procedures for the training, supervision,

monitoring and discipline of Chicago Police Officers with respect to: (a) the arrest,

detention and interrogation of individuals, including witnesses, by the Chicago

Police Department; and (b) the arrest, detention and interrogation of juveniles; and

 (c) the arrest, detention and interrogation of persons with mental disabilities.

      120.    In addition, the City of Chicago failed to promulgate proper and

adequate rules, regulations, policies and procedures for the training, supervision,

monitoring and discipline of Chicago Police Officers with respect to: (a) accurately,

completely and truthfully documenting information obtained during the course of

investigations; (b) accurately, completely and truthfully relating information

obtained during the course of investigation, whether in written reports or

testimony.

      121.    In addition, the City of Chicago failed to promulgate proper and

adequate rules, regulations, policies and procedures for the training, supervision,

monitoring and discipline of Chicago Police Officers with respect to: (a) the creation

of false or misleading information during the course of criminal investigations; (b)

concealing, by act or omission to act, misconduct by the Chicago Police Department

to prevent the detection of officer misconduct (i.e., engaging in a “Code of Silence”).




                                           - 29 -
   Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 30 of 41 PageID #:1114




      122.       The failures to promulgate proper or adequate rules, regulations,

policies and procedures caused routine violations of the constitutional rights of

citizens of the City of Chicago, including Plaintiff KIONTAE MACK’s constitutional

rights.

          123.   In addition, at all time relevant to the events described in this

 Complaint and for a period of time prior thereto, the City of Chicago had notice of

 widespread practices customs of Chicago Police Officers under which: (a) individuals

 not reasonably suspected of any criminal activity, such as Plaintiff KIONTAE

 MACK, were routinely stopped, seized, arrested, detained, questioned, and/or

 interrogated against their will; (b) individuals not reasonably suspected of any

 criminal activity, such as Plaintiff KIONTAE MACK, had their person or property

 routinely and unlawfully searched; and (c) individuals who are cognitively “slow”

 are subjected to unduly coercive and suggestive interrogation techniques under

 circumstances where the individuals are caused to inculpate themselves based

 solely on the unduly coercive influence of the police.

      124.       Specifically, Chicago Police Officers routinely stopped, seized,

searched, arrested, detained, questioned, and/or interrogated individuals who were

not suspected of criminal activity, against their will, by various means, including

but not limited to one or more of the following: (a) Chicago Police Officers entered

their homes or places of business without a warrant, probable cause, reasonable

suspicion, or any other lawful purpose; (b) Chicago Police Officers stopped, seized,

arrested, and/or detained them without a warrant, probable cause, reasonable



                                          - 30 -
   Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 31 of 41 PageID #:1115




 suspicion, or any other lawful purpose; (c) Chicago Police Officers search their

 person or property without a warrant, probable cause, reasonable suspicion, or any

 other lawful purpose; and (d) Chicago Police Officers questioned and/or interrogated

 them without a warrant, probable cause, reasonable suspicion or any other lawful

 purpose, and without proper protection of their constitutional rights to remain

 silent, to have an attorney present or to be free from coercive or unduly suggestive

 interrogation practices particularly where the person is acutely susceptible to

 suggestion.

       125.    For example, in the 1980s, the Chicago Reporter found that tens of

 thousands of citizens were arrested in Chicago neighborhoods in cases that almost

 never resulted in a conviction because the Chicago Police Officers would not show

 up in court to defend the arrest. The American Civil Liberties Union challenged

 this pattern and practice of illegal arrests in the lawsuit Michael Nelson v. City of

 Chicago, 83 C 1168 (N.D. Ill.).

      126.     In the 1990s, the pattern of illegal seizures continued with the City’s

“gang loitering ordinance,” under which thousands of citizens were arrested and

search without justification. The Supreme Court later declared the practice

unconstitutional in City of Chicago v. Morales, 527 U.S. 41 (1999).

       127.    The 2017 United States Department of Justice Report, Investigation of

 the Chicago Police Department, found that a special enforcement unit of Chicago

 Police officers routinely and improperly stopped and searched Black and Latino

 community members and seized their property.



                                          - 31 -
   Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 32 of 41 PageID #:1116




      128.     In the early 2000s, illegal searches and seizures by the Chicago Police

Department remained common. In 2003, the American Civil Liberties Union again

filed suit, this time on behalf of Olympic Gold Medalist Shani Davis and others,

alleging illegal searches and seizures by Chicago Police officers. Davis v. City of

Chicago, 219 F.R.D. 593 (N.D. Ill. 2004).

      129.     After Plaintiff KIONTAE MACK’s arrest and five-year unlawful

detention, a study of arrests by the American Civil Liberties Union found that there

were a quarter-million Fourth Amendment seizures in Chicago during the summer

of 2014 that did not result in charges. Chicago Police officers conducted half of those

seizures without sufficient justification. These seizures occurred disproportionately

in African-American communities, such as Plaintiff KIONTAE MACK’s.

      130.     Prior to her 2019 election as Mayor of the City of Chicago, former

federal prosecutor Lori E. Lightfoot served as the Chairperson of the Chicago Police

Accountability Taskforce. Among others, newly-confirmed Corporation Counsel

Mark Flessner and current Chicago Inspector General Joseph Ferguson also served

on the Police Accountability Taskforce.

       131.    In April 2016, the Chicago Police Accountability Task Force confirmed

 that searches and seizures of African-Americans, like Plaintiff KIONTAE MACK,

 occurred at much higher rates than searches and seizures of the rest of the

 population.

      132.     The examples above demonstrate that the Chicago Police Department’s

pattern and practice of illegal seizures and searches of Chicago citizens, particularly

African-American citizens, like Plaintiff KIONTAE MACK, is longstanding and
                                            - 32 -
   Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 33 of 41 PageID #:1117



widespread.

       133.   Many of these illegal seizures have resulted in meritorious lawsuits.

 Between 2008 and 2016, for example, the City of paid judgments and settlements in

 a minimum of 700 false arrest cases, paying tens of millions of dollars to citizens

 whose constitutional rights had been violated by Chicago Police officers.

       134.   On information and belief, in that time period, approximately 90% of

 arrests conducted by Chicago Police officers took place without a warrant.

       135.   As explained in the Chicago Police Accountability Task Force’s recent

 report, once arrested extremely few Chicagoans are allowed to consult with counsel

 while in police custody. Instead, Chicago Police officers provide phone access to the

 outside world for the first time only after interrogations are complete.

      136.    For example, in 2014, just three of every 1,000 arrestees in Chicago

Police Department custody were permitted to have contact with an attorney.

       137.   Between August 2004 and June 2015, approximately 7,000 people were

 detained in the Homan Square facility and subjected to illegal interrogation.

       138.   Recent Chicago history is replete with examples of illegal

 interrogations that resulted in the violation of the constitutional rights of citizens,

 including the notorious John Burge Area Two “midnight crew” torture cases, and

 the more recent exonerations by African-American Cook County State’s Attorney




                                           - 33 -
  Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 34 of 41 PageID #:1118




Kimberly Foxx of scores of African-American men who had been wrongfully charged

and/or convicted based on fabricated reports and/or testimony of disgraced officers

Reynaldo Guevarra and Ronald Watts.

       139.   The violations of Plaintiff KIONTAE MACK’s constitutional rights

were also caused by the City’s failure to adequately train, supervise and discipline

its officers. At all relevant times and for a period of time prior thereto: (a) Chicago

Police Officers were permitted to stop, seize, search, arrest, detain, question and/or

interrogate individuals without proper training; (b) they did not receive proper

training with respect to how to completely, accurately and truthfully report and

document criminal investigations to ensure that reports were accurate and that

criminal prosecutions were based on probable cause rather than fabricated

evidence; and (c) employees of the Chicago Police Department formally and

informally adhered to a “Code of Silence,” whereby Chicago Police officers and their

supervisors agreed explicitly and implicitly not to report misconduct by employees

of the Chicago Police Department, creating an environment of lawlessness, without

discipline, where employees of the Chicago Police Department engaged in

misconduct, including the fabrication of false police narratives to justify arrests and

subsequent prosecutions, without fear of professional discipline by the Chicago

Police Department.

       140.   The above persistent and widespread practices and customs are

themselves evidence of the City’s failure to train, supervise and discipline Chicago

Police officers.



                                         - 34 -
   Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 35 of 41 PageID #:1119




       141.   In addition, in March 2015, the American Civil Liberties Union found

 that Chicago Police officers were hardly ever trained to conduct seizures after their

 initial training at the police academy. The American Civil Liberties Union also

 found that there was no evidence that Chicago Police seizures were being supervised

 by responsible Chicago police supervisors.

      142.    The U.S. Department of Justice’s recent report likewise found that

there were “engrained deficiencies in the systems CPD uses to provide officers with

supervision and training.” In particular, on the subject of training, the DOJ

concluded that “CPD’s inattention to training needs, including a longstanding failure

to invest in the resources, facilities, staffing and planning required to train a

department of approximately 12,000 members, leave officers underprepared to police

effectively and lawfully. Officer errors and misconceptions that result from lack of

training are not corrected in the field, because CPD has neither structured

supervision in a way that will adequately support officers, nor invested in programs

and systems that will detect when officer are in need of help or exhibiting behavior

that must be corrected. Officers’ ability to stay safe, protect public safety, and police

within constitutional standards suffers as a result.”

       143.   On the subject of supervision, the DOJ concluded among other things

 that “[i]nstead of encouraging the chain of command to instill proper policing tactics

 and respect for constitutional policing in CPD officers, CPD provides little incentive,

 or even opportunity, for supervisors to meaningfully guide and direct CPD officers.

 CPD provides even less incentive for supervisors to hold officers accountable when



                                          - 35 -
   Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 36 of 41 PageID #:1120




 they deviate from CPD policy and the law. The City has long known that CPD’s

 direct supervision of officers is inadequate, including through the fact that multiple

 reports in the last two decades have highlighted deficiencies in CPD’s supervisory

 practices. Yet, City and CPD leadership have not made the necessary reforms to

 CPD’s supervision structure and processes, and community and officer safety suffer

 as a result.”

      144.       The failure of police supervision and discipline in the City of Chicago

during the time period is a fact admitted by City policymakers and Chicago Police

Officers.

      145.       Former Chicago Mayor Rahm Emanuel publicly stated “I am looking

for a new leader of the Chicago Police Department to address the problems at the

very heart of the policing profession. The problem sometimes is referred to as the

‘Thin Blue Line.’ The problem is other times referred to as the ‘Code of Silence.’ It is

this tendency to ignore; it is the tendency to deny; it is the tendency in some cases to

cover-up the bad actions of a colleague or colleagues. No officer should be allowed to

behave as if they are above the law just because they are responsible for upholding

the law. Permitting and protecting even the smallest acts of abuse by a tiny fraction

of our officers leads to a culture where extreme acts of abuse are more likely, just like

what happened to Laquan McDonald.”

      146.       Chicago Mayor Lori E. Lightfoot publicly stated that “the Code of

Silence exists in the Chicago Police Department (CPD) just as it does in virtually

every organization. The important point is that a code of silence among police



                                            - 36 -
   Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 37 of 41 PageID #:1121




 officers can result in deadly consequences. Reforming the CPD must start with

 eliminating a culture of lying. CPD can no longer tolerate police officers who

 intentionally lie in the discharge of their duties, either by commission or omission.”

      147.     In December 2016, Dean Angelo, the former President of the police

officers’ union in Chicago admitted that there is a “Code of Silence” within the

Chicago Police Department.

      148.     In 2017, the U.S. Department of Justice found that current officers of

the Chicago Police Department and former high-level officials of the Chicago Police

Department acknowledged the existence of a “Code of Silence.”

      149.     In the case of Klipfel v. Bentsen, Case No. 94 C. 6415 (N.D. Illinois),

tried before the Honorable Blanche M. Manning (retired), a federal jury found that

as of 1994 the Chicago Police Department maintained a Code of Silence that

facilitated police misconduct.

        150.   In Obrycka v. City of Chicago, Case No. 94 C 6415, tried before the

 Honorable Amy J. St. Eve, a federal jury found that, as of February 2007, “the City

 had a widespread custom and/or practice of failing to investigate and/or discipline

 its officers and/or code of silence.”

        151.   The same Code of Silence and ineffective system of police oversight

 were in place when Plaintiff KIONTAE MACK’s constitutional rights were violated

 in August 2012.

        152.   Compounding the problem, as the U.S. Department of Justice has

 found, “Chicago seldom holds officers accountable for misconduct.”



                                          - 37 -
   Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 38 of 41 PageID #:1122




        153.   Between 2004 and 2016, the City paid more than $500 million to settle

 or pay judgments in police misconduct cases, without even conducting disciplinary

 investigations in more than half of the cases, and while recommending discipline in

 fewer than 4% of those cases.

        154.   The U.S. Department of Justice “confirmed that CPD’s accountability

 systems are broadly ineffective at deterring or detecting misconduct, and at holding

 officers accountable when they violate the law or CPD policy.” In particular, the

 Department of Justice found that the City failed to investigate nearly half of the

 misconduct complaints; where investigations did occur, there were “consistent

 patterns of egregious investigative deficiencies”; and where misconduct complaints

 are sustained, discipline was inconsistent and unpredictable.

       155.    Similarly, the Chicago Police Accountability Task Force, chaired by

newly-elected Chicago Mayor Lori E. Lightfoot, reported in April 2016 that “[g]oing

back years, and continuing to the present day, CPD has missed opportunities to

make accountability an organizational priority.”

       156.    Between 2011 and 2015, nearly half of complaints filed against police

officers were not even investigated.

       157.    More than 95% of complaints against the police are found to be

“unsustained.”

       158.    Less than 2% of complaints against Chicago Police resulted in any

discipline.

       159.    Out of 3,316 recent complaints of unlawful detention filed against

Chicago Police officers, only 20 resulted in any discipline – just slightly more than
                                          - 38 -
   Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 39 of 41 PageID #:1123



one half of one percent of the cases.

       160.   All of the above widespread practices and customs, individually and/or

 collectively were allowed to flourish because the leaders, supervisors, and

 policymakers of the Chicago of Chicago, including but not limited to former Mayor

 Rahm Emanuel and current Police Superintendent Eddie Johnson, directly

 encouraged, allowed, acquiesced in, and/or turned a blind eye to the very type of

 misconduct discussed above, by failing to adequately train, supervise, and control

 Chicago Police Officers, by failing to promulgate policies, and by failing to

 adequately punish and discipline prior instances of similar misconduct, thus

 directly encouraging future abuses, such as those affecting Plaintiff KIONTAE

 MACK.

      161.    In addition and/or alternatively, the misconduct described in this

Count was undertaken pursuant to the policies and practices of the City of Chicago

in that the constitutional violations committed against Plaintiff KIONTAE MACK

were committed with the knowledge or approval of persons with final policymaking

authority for the City of Chicago, or were actually committed by persons with such

final policymaking authority.

      162.    Plaintiff KIONTAE MACK’s injuries were caused by employees of the

City of Chicago, including but not limited to the individually named Defendants,




                                         - 39 -
   Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 40 of 41 PageID #:1124




 who acted pursuant to one or more of the policies, practices, and customs set forth

 above in engaging the misconduct described in this Count.

          WHEREFORE, Plaintiff KIONTAE MACK demands judgment against

 Defendant City of Chicago for compensatory damages, a judgment declaring the

 policies, practices and customs of the City of Chicago to be unconstitutional, costs,

 reasonable attorneys’ fees and such other and additional relief that this Court

 deems equitable and just.

                                  COUNT VII
            State Law Claim – Indemnification Under 745 ILCS 10/9-102

                           Against Defendant City of Chicago

         163.    Each of the foregoing paragraphs are incorporated as if restated fully

herein.

         164.    Illinois law provides that public entities are directed to pay any tort

judgment for compensatory damages for which employees are liable within the

scope of their employment activities. 745 ILCS 10/9-102.

         165.    Defendants W. Davis, Paul Maderer, David Roberts, Sgt. Hoover, P.O.

Barnes, P.O. Ray are, or were, employees of the Chicago Police Department who

acted within the scope of their employment in committing the misconduct described

above.

          166.   Defendant CITY OF CHICAGO is obligated to pay any judgment for

 compensatory damages entered against individual defendants, Defendants W.

 Davis, Paul Maderer, David Roberts, Sgt. Hoover, P.O. Barnes, and P.O. Ray.




                                             - 40 -
   Case: 1:19-cv-04001 Document #: 80 Filed: 01/22/21 Page 41 of 41 PageID #:1125




      167.    In the event that a judgment for compensatory damages is entered

against individual defendants, Defendants W. Davis, Paul Maderer, David Roberts,

Sgt. Hoover, P.O. Barnes, and P.O. Ray, Defendant CITY OF CHICAGO must pay

the judgment and may pay the associated attorneys’ fees and costs.


                                   JURY DEMAND
       Plaintiff KIONTAE MACK hereby demands a trial by jury pursuant to

 Federal Rule of Civil Procedure 38(b) on all issues so triable.

                                                     Respectfully Submitted,

                                                     s/Jaclyn Diaz

                                                     Jaclyn N. Diaz
                                                     ED FOX & ASSOCIATES, LTD.
                                                     300 W Adams St, Ste 330
                                                     Chicago, IL 60606
                                                     (312) 345-8877
                                                     jdiaz@efoxlaw.com
                                                     Attorney for Plaintiff




                                          - 41 -
